The offense is the transportation of intoxicating liquor; punishment fixed at confinement in the penitentiary for a period of two years.
The State, through its counsel, has moved to dismiss the appeal for the want of a recognizance as required by law. The jurisdiction of this court to review the action of the trial court where the accused is not in jail is dependent upon a recognizance, the requisites, as well as the form, of which are set forth in Article 817, C. C. P., 1925. One of the essentials is that the recognizance state that the accused has been "convicted of a felony." In the present case, there is a failure to comply with this requirement, and under the circumstances, a dismisssal of the appeal is necessary. The law formerly required that the offense be named. See Art. 903, C. C. P., 1911; Vernon's Tex.Crim. Stat., 1916, Vol. 2, p. 873. In the statutes of 1925, the name of the offense seems unnecessary, but if it is a felony, it must be so stated.
The appeal will be dismissed with permission to correct the fault in the recognizance under Art. 835, C. C. P., 1925. Upon such correction and notice thereof to this court within fifteen days from the issuance of the mandate, the appeal will be reinstated.
Dismissed.
               ON MOTION TO REINSTATE THE APPEAL.